Citation Nr: 1232882	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for restless leg syndrome, claimed as secondary to service-connected left ankle and knee disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision rendered by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied a claim of service connection for restless leg syndrome, claimed as moderate periodic limb movement disorder.  

In May 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the proceeding is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

Restless leg syndrome is not etiologically related to active military service and is not caused or aggravated by service-connected left ankle sprain or synovitis of the left knee.  


CONCLUSION OF LAW

The criteria for service connection for restless leg syndrome, claimed as secondary to service-connected left ankle sprain and synovitis of the left knee, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, a January 2009 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and secondary service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  
 
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Here, to the extent applicable, the January 2009 letter provided this information.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran identified VA treatment for restless leg syndrome and those records have been associated with the claims folder.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in January 2010 and April 2011.  As regards these examinations, the examination reports include evidence as the current nature, severity, and etiology of the disability claim on appeal.  As discussed herein, the opinions are considered adequate for decisional purposes, see Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran was also provided an opportunity to set forth his contentions during the hearing before RO personnel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Decision Review Officer identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured and submitted by the Veteran and his representative.  The record was held open so the Veteran could try to procure medical opinions but he did not submit any additional evidence.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board has reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  

First, even though the Veteran alleges that restless leg syndrome is secondary to service-connected disabilities, the Board has reviewed the service treatment records for evidence of symptoms of restless leg syndrome, to include a sleep disorder, in service.  The Board finds no evidence of such in service.  Moreover, there is no other evidence suggesting a relationship between a current restless leg disability and active military service.  The Veteran does not argue the contrary.  Indeed, as will be discussed below, his argument focuses on the assertion that his restless leg syndrome is related to his service connected disability of the left lower extremity.  He does not assert that his restless leg syndrome had its onset in service or is otherwise directly related to service.  He has also repeatedly indicated that the onset of his restless leg syndrome occurred in 2002, which was over seven (7) years after discharge.  Such renders any question of continuity of symptomatology a moot argument as well.  Hence, the criteria for service connection for restless leg syndrome on a direct basis have not been met.  

The Board has next reviewed the claims file for evidence of a current disability that is secondary to a service-connected disability.  Again, however, the weight of the evidence is against the claim.  

Here, on the Veteran's application for service connection, he alleged that the disability began in May 2002 but that he was not treated until October 2008.  On a later application for service connection received in January 2011, however, he reported that restless leg syndrome began in 2007.  Associated VA outpatient treatment records do not show treatment for restless leg syndrome until 2008.  For instance, in November 2008, he was started on Neurontin for treatment for periodic limb movement disorder.  In April 2009, the Veteran reported that he had sexual side effects from the medication.  In July 2010, he reported a history of restless leg syndrome for 4-5 years.  In September 2010, the Veteran reported that a change in medication had resulted in greatly improved symptoms and that he was having the best sleep in a long time.  

In sum, these records are significant for several reasons for what they show and do not show.  First, while they show treatment for a current disability, they do not show that such was manifest until many years following service discharge.  Secondly, they show that restless leg syndrome is successfully treated with prescribed medication.  Third, they reveal inconsistencies in the Veteran's statements as to when the disability began.  Finally, they do not reveal any complaints or physical examination findings showing any relationship, to include any permanent aggravation, between restless leg syndrome and the Veteran's service-connected left knee or ankle disabilities.  

Next, the Board has reviewed the VA examination results for evidence in support of the claim.  Both VA examination opinions are against the claim.  Here, on VA examination in January 2010, the Veteran reported that the disability had its onset in 2009.  He reported symptoms including difficulty falling asleep and a creeping type of pain to the left lower extremity which was relieved with any kind of leg movement as well as walking.  Following a review of the claims file, the examiner opined that the restless leg syndrome was not etiologically caused by or related to the service-connected left knee and ankle disabilities.  Following a careful review the claims file as well as relevant medical text and literature, the examiner explained that restless leg syndrome was a dyssomnia, which was a type of sleep disorder.  He emphasized that the medical literature revealed no relationship between the restless leg syndrome (a sleep disorder) and tendonitis in the left ankle and left knee internal derangement (an orthopedic disability).  

The VA examiner in April 2011 also provided an opinion against the claim.  First, the examiner noted that treatment with prescribed medicine had improved the symptoms considerably.  Following a review of the claims file and a detailed physical examination, the examiner concluded that restless leg syndrome was not related to the service-connected ankle and knee disabilities.  This examiner again noted that the medical literature did not reveal an etiological relationship between the conditions.  Moreover, the examiner noted that because the restless leg syndrome affected the both legs, it was unlikely to be related to the service-connected left knee and ankle disabilities.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Furthermore, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Id. 304 (2008).

Here, the Board finds that both VA medical opinions are persuasive and constitute the most probative evidence concerning the relationship between restless leg syndrome and the service-connected left ankle and knee disabilities.  Both examiners' opinions were based on a review of the claims file and were based on an accurate history.  In addition, both opinions were reliable as they provided a reasoned rationale and cited to medical literature in support of their opinions.  

The Board is cognizant that the examiners did not specifically use the word "aggravation" in finding no etiological relationship between restless leg syndrome and service-connected disability.  Nevertheless, the medical record does not contain evidence showing any relationship between restless leg and service-connected disability.  There is not a scintilla of competent evidence to support this theory of entitlement.  Certainly, in concluding that there was a negative relationship, the April 2011 examiner noted how the restless leg syndrome affected the bilateral extremities rather than just the left lower extremity.  She used this observation to support the opinion that the service-connected left ankle and knee disabilities played no role in the restless leg syndrome.  Similarly, in providing his negative opinion, the January 2010 VA examiner explained that the restless leg disability was a sleep disorder and thus not an orthopedic condition.  The opinions imply no aggravation.  Indeed, coupled together, these opinions show that the Veteran's restless leg syndrome is a disorder affecting both lower extremities that is related to sleep and not orthopedic physiology.  To draw a link between restless leg syndrome and the Veteran's left lower extremity disability is simply without any medical basis.  

Finally, the Board has considered the Veteran's lay opinion that there is a relationship between the service-connected disabilities and the restless leg syndrome.  He has not described in any detail, however, how his service-connected disabilities cause or aggravate his restless leg syndrome.  In addition, due to the complex nature of the disability, he has not shown to have the medical education, training, or experience to offer an opinion as to the etiology of the disability.  To the extent that he is competent to offer an opinion as to the etiology of the disability, his opinion is outweighed by the persuasive VA examination opinions cited above.  Finally, as noted above, his statements regarding the date of onset of the disability are inconsistent, and thus cause the Board to question the Veteran's credibility.   

In sum, the weight of the probative evidence is against the claim.  Since the preponderance of the evidence is against the claim for service connection, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

ORDER

Service connection for restless leg syndrome is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


